Citation Nr: 0911189	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-38 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of frozen 
feet.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

4.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1976 to November 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the Veteran sought, and was granted, a 
60 day abeyance period for submission of additional evidence.  
That period has lapsed; no additional evidence was received.

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral pes planus and entitlement to a compensable rating 
for tinea pedis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's back complaints and injuries in service 
were acute, and resolved without residual disability; chronic 
low back strain was not manifested in service; and his 
current low back strain is not shown to be related to his 
service, to include injury therein.

2.  An unappealed February 2004 rating decision declined to 
reopen the Veteran's claim of service connection for 
residuals of frozen feet, which had been denied on the basis 
that such disability was not shown.

3.  Evidence received since the February 2004 rating decision 
does not include any competent evidence that shows or 
suggests that the Veteran currently has any disability that 
is a residual of frozen feet; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of frozen feet; and does not 
raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for low back strain is not warranted.  
38 U.S.C.A. §§  1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  New and material evidence has not been received, and the 
claim of service connection for residuals of frozen feet may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding service connection for low back strain, letters in 
August 2003 and in November 2007 informed the Veteran of the 
evidence and information necessary to substantiate the claim, 
the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.    
Although complete VCAA notice was not provided prior to the 
initial adjudication in this matter, the Veteran has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See July 
2008 supplemental statement of the case (SSOC).  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process. 

Regarding whether new and material evidence has been received 
to reopen a claim of service connection for residuals of 
frozen feet, an August 2003 letter advised the Veteran that 
because there was a prior final decision in the matter, he 
would have to submit new and material evidence to reopen the 
claim.  An October 2004 letter notified him of the elements 
and evidence necessary to substantiate the underlying claim.  
A November 2007 letter notified him of the bases for the 
denial of his original claim and of what type of evidence 
would be new and material.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although complete VCAA notice was not 
provided prior to the initial adjudication in this matter, 
the Veteran has had ample opportunity to supplement the 
record and to participate in the adjudicatory process 
following notice.  The claim was reajudicated after all 
essential notice was given.  See July 2008 SSOC.  The Veteran 
is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  The November 2007 
letter provided such notice.  Given that these claims to 
reopen and for service connection are being denied, any 
question as to the timeliness of such notice is moot.  Hence, 
the Veteran is not prejudiced by the timing defect as to this 
notice.  

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, as are 
postservice VA treatment and Social Security Administration 
(SSA) records.  He was afforded examinations in September 
2003 and in August 2007.  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran's STRs reveal that in January 1976 he was seen 
for complaints of low back pain.  He denied any history of 
trauma.  The impression was muscle strain; he was instructed 
to apply heat as necessary.  A July 1978 record shows that he 
was seen and treated for complaints of back pain.  He 
reported that he injured his back at PT one month prior.  He 
complained of pain on trying to bend and when walking on his 
heels.  No further follow-up was noted.  On September 1978 
"separation" examination (which was originally an 
examination for continued active duty), the Veteran voiced no 
back complaints.  Clinical evaluation of the spine was 
normal. 

VA records from 2003 to 2007 show continued complaints for 
low back pain.  

On September 2003 VA examination, the Veteran reported that 
while in service, a superior officer flipped his bed over 
with him in it, injuring his back.  He also reported a 
postservice on-the-job back injury.  Physical examination 
revealed mild spasms in the lumbar spine; normal range of 
motion; and a non-focal neurological examination.  The 
diagnostic impression was lower back strain.  The examiner 
noted that it was more likely that the active injuries were 
related to his Workmen's Compensation injury, as the Veteran 
sought a very minimal amount of medical attention between 
discharge from service and the postservice job injury.

On January 2004 VA primary care initial visit examination, 
the Veteran attributed his back disability to a 1991 on-the-
job injury that had never resolved.

SSA records include duplicate VA records which show 
complaints of chronic back pain.

At the January 2009 Travel Board hearing, the Veteran's 
testimony reiterated that his current back disability was 
related to his complaints/injuries noted in service.

It is not in dispute that the Veteran now has low back strain 
as such disability is documented in the record.  Likewise, it 
is shown, and is not in dispute, that the Veteran was treated 
for low back complaints/injuries in service.  What he must 
still show to establish service connection for the low back 
strain is that the current low back strain is related to the 
injuries and complaints in service. 

The Veteran's STRs show that his injuries/complaints in 
service were acute and did not result in chronic low back 
disability.  On each occasion he received treatment, and 
returned to duty.  Chronic pathology was not noted.  On 
service separation examination, the spine was normal on 
clinical evaluation.

Furthermore, there is no competent evidence that relates the 
Veteran's current low back strain to his active 
service/complaints noted therein.  The only competent 
evidence that specifically addresses this matter, the report 
of a September 2003 VA examination, is against the Veteran's 
claim, as it attributes hi current low back strain to his 
postservice on-the-job injury.

As the Veteran, is a layperson, his own opinion that his 
current low back disability is due to injury in service is 
not competent evidence.  The matter of a nexus between a 
current disability and remote events, in the absence of 
continuity of complaints, is a medical question not capable 
of being resolved by lay observation or opinion; it requires 
medical training/expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), see also Jandreau v. Nicholson, 
492 F3d. 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.

New and Material evidence:

An April 1981 rating decision denied the Veteran's claim of 
service connection for residuals of frozen feet essentially 
on the basis that it was not shown that he had any current 
disability that was a residual of frozen feet.  He was 
notified of the April 1981 rating decision and of his 
appellate rights, and did not file a notice of disagreement 
with the decision.  Hence, it is final based on the evidence 
of record at the time of the decision, and may not be 
reopened or allowed based on such evidence.  38 U.S.C.A. 
§ 7105.  

A February 2004 rating decision declined to reopen the claim 
of service connection for residuals of frozen feet.  The 
Veteran was notified of the February 2004 rating decision and 
of his appellate rights.  He did not file a timely notice of 
disagreement with that decision, and it likewise became final 
(based on the evidence of record at the time of the 
decision), and may not be reopened or allowed based on such 
evidence.  Id..  

However, governing law provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence of record at the time of the February 
2004 rating decision included:  The veteran's STRs which show 
that in November 1977 he was seen for foot complaints 
following overnight exposure to cold.  Possible immersion 
foot was diagnosed.  He was seen for similar complaints (with 
notation of cold injury or possible immersion foot) in late 
1978 and early 1979.  Treatment included being placed on no 
exposure to cold weather profile, as well as topical 
applications.  On examination for separation from service the 
Veteran noted "yes" in the block asking whether he had foot 
problems.  The feet were normal on clinical evaluation .  
Also of record was the report of a February 1981 VA 
examination, which found no evidence of current cold injury 
residuals.

Evidence received since the February 2004 rating decision 
consists of: VA treatment records from 2003 to 2007 which 
show no treatment for, or complaints of, residuals of frozen 
feet; the report of an August 2007 VA examination, when the 
examiner opined that there was no physical evidence of 
residuals from a cold injury; copies of SSA records which 
show no treatment for complaints relating to cold injury 
residuals; the Veteran's statements and testimony at the 
January 2009 hearing.

As the Veteran's claim of service connection was previously 
denied because it was not shown that he had any current 
disability that was identified as a residual of frozen feet, 
for evidence received since the February 2004 denial to be 
new and material, it must (as the Veteran has been advised, 
including at the January 2009 hearing) relate to this 
unestablished fact, i.e., it must tend to show that he has 
current disability that is attributed to cold injury in 
service.  

The additional evidence is new to the extent that such was 
not previously of record and considered by the RO in February 
2004.  However, it is not material evidence as it does not 
bear directly and substantially upon the matter under 
consideration.  No treatment records received show treatment 
for disability that is identified as a cold injury/immersion 
foot residual.  The only competent evidence that directly 
addresses this matter, i.e., whether the Veteran has any cold 
injury residuals, the report of the August 2007 VA 
examination, reflects that no residuals of frozen feet were 
found.

The Veteran's statements and hearing testimony are competent 
testimony to the extent that they relate to current symptoms 
and describe his injury in service.  However, such evidence 
is cumulative, as it has not been disputed that the Veteran 
sustained cold injury in service, or that he has various foot 
complaints/symptoms.  However, it is not competent evidence 
relating to the matter of whether his current foot 
complaints/symptoms are related to cold injury in service.  
That is a medical question that requires medical 
training/expertise, and is not capable of resolution by lay 
observation or opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)..  

In summary, no item of evidence received since the February 
2004 rating decision constitutes competent new evidence that 
shows or suggests that the Veteran has current disability 
that is a residual of frozen feet in service.  Consequently, 
the Board must find that the additional evidence received 
does not pertain to the unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
frozen feet; does not raise a reasonable possibility of 
substantiating such claim; and is not new and material


ORDER

Service connection for low back strain is denied.

The appeal to reopen a claim of service connection for 
residuals of frozen feet is denied.


REMAND

Regarding whether or not new and material evidence has been 
received to reopen a claim of service connection for 
bilateral pes planus; in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
essentially stated that in a claim to reopen proper notice to 
a claimant must include, with some degree of specificity, 
notice of the evidence and information that is necessary to 
reopen a claim, as well as notice of what evidence and 
information are necessary to establish entitlement to the 
underlying claim.  Review of the claims file reveals that 
notice in this regard has been incomplete/or inaccurate.

A final April 1981 rating decision denied service connection 
for bilateral pes planus on the basis that such disability 
was not noted in service (and, essentially, because it was 
not shown to be related to service; as it was first noted 
"15 months" service.  A February 2004 rating decision 
declined to reopen the claim.  Although August 2003 
correspondence (prior to Kent) notified the Veteran generally 
that he needed to submit new and material evidence to reopen 
the claim of entitlement to service connection for bilateral 
pes planus, and also provided a general definition for new 
and material evidence, the notice provided was not Kent- 
compliant.  He was not advised as to what type of evidence 
would be considered new and material, and was not advised of 
what additional evidence was needed to substantiate the 
underlying claim of service connection for bilateral pes 
planus.  As the Court has held that failure to provide the 
type of notice outlined in Kent is a prejudicial notice 
defect, the Board has no recourse but to remand this matter 
for proper notice.

Furthermore, as noted above, the April 1981 rating decision 
denied service connection for bilateral pes planus, finding 
that such disability was not noted in service and was first 
shown 15 months postservice.  In that regard the Board 
invites the RO's attention to a November 1978 STR (which was 
of record at the time of the April 1981 rating decision) 
indicating that the Veteran was seeking a profile renewal for 
flat feet.

Regarding the matter of the rating for tinea pedis, the 
Veteran testified at the January 2009 Travel Board hearing 
that such disability has increased in severity since his last 
VA examination in August 2004.  He related that his feet and 
nails are constantly dry, cracking, and bleeding, and that he 
is unable to walk for prolonged periods of time due to 
related discomfort.  In light of the foregoing, a 
contemporaneous examination is necessary to determine the 
current severity of the tinea pedis.  He also indicated that 
he was last seen by VA for this disability in 2008, and that 
he had an appointment later in the month (January 2009).  The 
most recent VA records associated with the claims file are 
dated in February 2007.  VA treatment records are 
constructively of record, are likely to be pertinent in this 
matter, and must be secured.  

Finally, it is noteworthy that staged ratings may be 
appropriate in a claim for increase when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1. Regarding bilateral pes planus, the RO 
should provide the Veteran the type of 
notice required in claims to reopen under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice must specifically include the 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material, as well as 
what is necessary to establish the 
underlying claim of service connection for 
such disability.  In conjunction with this 
notification, the RO should reconcile the 
previous finding that pes planus was not 
noted in service, but was first reported 
15 months after service with the STR 
notation to the effect that in service the 
Veteran was on physical profile (and 
seeking renewal of physical profile) for 
flat feet.  The RO should arrange for any 
further evidence suggested (e.g., a VA 
examination).

2.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the Veteran has received for 
tinea pedis since March 2007.

3.  The RO should then arrange for the 
Veteran to be afforded a VA examination by 
an appropriate physician to determine the 
current severity of his service connected 
tinea pedis.  The examiner must review the 
Veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The examiner should explain the rationale 
for any opinions given.

4.  Thereafter the RO should then 
readjudicate the two remaining claims (to 
include consideration of the November 1978 
STR which notes a profile renewal for 
"flat feet".)  If either remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  .


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


